DETAILED ACTION

This Office Action is a response to an application filed on 05/26/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 12/03/2018 and 12/03/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/118896 and PCT/CN2019/122820 applications as required by 37 CFR 1.55.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 21, and 22 of copending Application No. 17/199,985 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant # 17/330,665
Patent No. 17/199,985
A method of processing video data, comprising:
A method of processing video data, comprising:
determining, based on a video characteristic of a first video block, an enabling or disabling of a pruning process for a table updating process; 
constructing a motion candidate list for a current block, wherein the constructing includes determining, based on an index of a history motion vector prediction (HMVP) candidate in an HMVP list, whether to perform pruning on the HMVP candidate; and

selectively performing pruning by comparing the HMVP candidate with one or more existing motion candidates in the motion candidate list to determine whether to insert the HMVP candidate from the HMVP list into the motion candidate list or skipping the pruning of the history motion vector prediction (HMVP) candidate based on the determining, wherein in a case of the skipping the pruning, the HMVP candidate is directly added to the motion candidate list without performing the pruning in response to the pruning being skipped; and
performing a conversion between a subsequent video block of the video and a bitstream of the subsequent video block based on the updated tables.
performing a conversion between the current block and a bitstream based on the motion candidate list



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2020/0169745 A1).

Regarding claim 1, Han discloses: A method of processing video data (see Fig. 1), comprising: 
determining, based on a video characteristic of a first video block, an enabling or disabling of a pruning process (see paragraph 144) for a table updating process (see paragraph 139); 
updating one or multiple tables (see paragraph 115 and 139), based on the determination (see paragraph 144) and motion information of the first video block (see paragraph 115 and 139), wherein the one or multiple motion tables are History-based Motion Vector Prediction HMVP (HMVP) tables (see paragraph 115); and 
performing a conversion between a subsequent video block of the video and a bitstream of the subsequent video block based on the updated tables (see paragraph 179). 
Regarding claim 2, Han discloses: The method of claim 1, wherein the video characteristic of the first video block comprises at least one of a type of motion candidate utilized to derive the motion information of the first video block and a dimension of the first video block (see Han, paragraph 130 and 138). 
Regarding claim 3, Han discloses: The method of claim 2, wherein in response to the dimension of the first video block having an amount of samples not larger than a threshold (see Han, paragraph 94 and 120), the pruning process is disabled (see Han, paragraph 144-145 and 149). 
Regarding claim 4, Han discloses: The method of claim 3, wherein the threshold is set to 16 (see Han, paragraph 94). 
Regarding claim 5, Han discloses: The method of claim 3, wherein the threshold is set to 64 (see Han, paragraph 94). 
Regarding claim 6, Han discloses: The method of claim 2, wherein in response to the dimension of the first video block being 4x4, the pruning process is disabled (see Han, paragraph 94, 144-145, and 149). 
Regarding claim 7, Han discloses: The method of claim 2, wherein in response to the dimension of the first video block having a size of WxH, W>=T0 and/or H>=T1, the pruning process is disabled, wherein W and H representing a width and height of the first video block, respectively (see Han, paragraph 94, 144-145, and 149). 
Regarding claim 8, Han discloses: The method of claim 7, wherein both T0 and T1 are set to 64 (see Han, paragraph 94 and 149). 
Regarding claim 9, Han discloses: The method of claim 1, wherein the first video block is coded in an intra block copy (IBC) mode in which at lease one reference picture of the first video block is a picture where the first video block is located (see Han, paragraph 21). 
Regarding claim 10, Han discloses: The method of claim 2, wherein the type of the motion candidate comprises a virtual merge candidate type (see Han, paragraph 143-144). 
Regarding claim 11, Han discloses: The method of claim 10, wherein the virtual merge candidate type comprises at least one of a pairwise average merge candidate (see Han, paragraph 121), a zero motion candidate (see Han, paragraph 110), a default motion candidate, and a combined bi-predictive motion candidate (see Han, paragraph 110). 
Regarding claim 12, Han discloses: The method of claim 2, wherein the type of the motion candidate comprises a temporal merge candidate derived from a temporal block in a different picture from a picture including the first video block, and the motion information of the first video block is derived from the temporal block (see Han, paragraph 76). 
Regarding claim 13, Han discloses: The method of claim 2, wherein the type of the motion candidates comprises a motion candidate derived from a second video block coded with intra-inter combined prediction mode (see Han, paragraph 133)
Regarding claim 14, Han discloses: The method of claim 1, wherein the updating one or multiple tables comprises: inserting, without the pruning process, at least one of motion information associated with the first video block and/or that derived from motion information associated with the first video block into an HMVP table to update the HMVP table if the pruning process is disabled for the HMVP table updating (see Han, paragraph 139 and 144). 
Regarding claim 15, Han discloses: The method of claim 14, wherein 
at least one of motion information associated with the first video block and/or that derived from motion information associated with the first video block is added to the HMVP table after all existing HMVP candidates in the HMVP table (see Han, paragraph 116). 
Regarding claim 16, Han discloses: The method of claim 1, wherein the updating one or multiple tables comprises: 
refraining from inserting motion information associated with the first video block and/or that derived from the motion information associated with the first video block into HMVP table if the pruning process is disabled for the HMVP table updating (see Han, paragraph 144). 
Regarding claim 17, Han discloses: The method of claim 1, wherein the conversion comprises encoding the subsequent video block into the bitstream of the (see Fig. 2 and paragraph 179). 
Regarding claim 18, Han discloses: The method of claim 1, wherein the conversion comprises decoding the subsequent video block from the bitstream of the subsequent video block (see Fig. 3 and paragraph 187).

Regarding claims 19 and 20, claims 19 and 20 are drawn to an apparatus and a computer readable recording medium having limitations similar to the method claimed in claim 1 treated in the above rejections. Therefore, apparatus and computer readable recording medium claims 19 and 20 correspond to method claim 1 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483